                                          Case 3:19-cr-00569-CRB Document 20 Filed 03/18/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                          Case No. 19-cr-00569-CRB-1
                                                       Plaintiff,
                                   8
                                                                                           ORDER OF DETENTION
                                                v.
                                   9

                                  10    NELSON RODAS LINARES,
                                                       Defendant.
                                  11

                                  12          On October 29, 2019, defendant Nelson Rodas Linares was charged by Indictment with
Northern District of California
 United States District Court




                                  13   three illegal drug distribution charges. Defendant made his initial appearance and was arraigned

                                  14   on the Indictment in the Northern District of California on November 22, 2019. At a hearing on

                                  15   X, Defendant waived his right to a detention hearing without prejudice.

                                  16          This matter came before the Court on March 17, 2020 at Defendant’s request for a

                                  17   detention hearing. Defendant was present and represented by attorney Candis Mitchell. Assistant

                                  18   United States Attorney Richard Ewenstein appeared for the government. A United States Pretrial

                                  19   Services Agency Officer was also present at the hearing. At the hearing, counsel submitted

                                  20   proffers and arguments regarding detention. Pretrial Services continued to recommend detention.

                                  21          Upon consideration of the facts, proffers and arguments presented, and for the reasons

                                  22   stated on the record, the Court finds by a preponderance of the evidence that Defendant poses a

                                  23   risk of flight that cannot be reasonably mitigated with conditions. Accordingly, the Court orders

                                  24   Defendant detained pending trial.

                                  25          This Order supplements the Court’s findings and order at the detention hearings and serves

                                  26   as written findings of fact and a statement of reasons as required by Title 18, United States Code,

                                  27   Section 3142(i)(1).

                                  28          The Bail Reform Act of 1984 sets forth the factors the Court must consider in determining
                                          Case 3:19-cr-00569-CRB Document 20 Filed 03/18/20 Page 2 of 3




                                   1   whether pretrial detention is warranted. In coming to its decision, the Court has considered those

                                   2   factors, paraphrased below:

                                   3          (1) the nature and seriousness of the offense charged;

                                   4          (2) the weight of the evidence against the person;

                                   5          (3) the history and characteristics of the person including, among other

                                   6          considerations, ties to the community, employment, past conduct and criminal

                                   7          history, and record of court appearances; and,

                                   8          (4) the nature and seriousness of the danger to any person or the community that

                                   9          would be posed by the person’s release.

                                  10   See 18 U.S.C. § 3142(g).

                                  11          After considering all of the facts and proffers presented at the hearing, including the

                                  12   information contained in the supplemental Pretrial Services report, the Court finds that no
Northern District of California
 United States District Court




                                  13   condition or combination of conditions will reasonably assure Defendant’s appearance. In

                                  14   particular, Defendant was ordered removed from the United States in 2017 and a warrant is

                                  15   pending for his removal; he is essentially a fugitive from the law. Further, he resisted his arrest on

                                  16   the charges in this case and, according to the pretrial services report, he battered two San

                                  17   Francisco police officers during his initial arrest. The proposed surety is insufficient to ensure that

                                  18   Defendant will appear in court.

                                  19          Accordingly, pursuant to 18 U.S.C. § 3142, IT IS ORDERED THAT:

                                  20          1.      Defendant is committed to the custody of the Attorney General for confinement in

                                  21   a corrections facility separate, to the extent practicable, from persons awaiting or serving

                                  22   sentences or being held in custody pending appeal;

                                  23          2.      Defendant be afforded reasonable opportunity for private consultation with

                                  24   counsel; and

                                  25          3.      On order of a court of the United States or on request of an attorney for the

                                  26   government, the person in charge of the corrections facility in which Defendant is confined shall

                                  27   deliver Defendant to an authorized United States Marshal for the purpose of any appearance in

                                  28   connection with a court proceeding.
                                                                                          2
                                          Case 3:19-cr-00569-CRB Document 20 Filed 03/18/20 Page 3 of 3




                                   1         This Order is without prejudice to reconsideration at a later date if circumstances change.

                                   2         IT IS SO ORDERED.

                                   3   Dated: March 18, 2020

                                   4

                                   5
                                                                                                  JACQUELINE SCOTT CORLEY
                                   6                                                              United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
